Citation Nr: 0731282	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to military service, or that was caused or made 
worse by service-connected disability.  

2.  The veteran does not have arteriosclerotic heart disease 
that is attributable to military service, or that was caused 
or made worse by service-connected disability.  

3.  The veteran does not have peripheral neuropathy of the 
upper extremities that is attributable to military service, 
or that was caused or made worse by service-connected 
disability.  

4.  The veteran does not have peripheral neuropathy of the 
lower extremities that is attributable to military service, 
or that was caused or made worse by service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service; hypertension is not proximately due to or 
the result of a service-connected disability; it may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007); 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The veteran does not have arteriosclerotic heart disease 
that is the result of disease or injury incurred in or 
aggravated by active military service; arteriosclerotic heart 
disease is not proximately due to or the result of a service-
connected disability; it may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

3.  The veteran does not have peripheral neuropathy of the 
upper extremities that is the result of disease or injury 
incurred in or aggravated by active military service; 
peripheral neuropathy of the upper extremities is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

4.  The veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated by active military service; 
peripheral neuropathy of the lower extremities is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for psychoneurosis 
in January 1947 and a dilated right pupil as a residual of a 
subarachnoid hemorrhage in April 1947.  In June 2003, the 
veteran claimed service connection for hypertension, 
arteriosclerotic heart disease and peripheral neuropathy of 
the upper and lower extremities secondary to his service-
connected disabilities or as due to his military service.

Service medical records (SMRs) reveal that the veteran was 
diagnosed with a moderately severe non-traumatic subarachnoid 
hemorrhage in February 1942.  His blood pressure was recorded 
as 125/80 at that time.  In June 1942, the veteran's blood 
pressure was recorded as 138/70.  The veteran's blood 
pressure was recorded as 160/80 and 162/82 in June 1944.  The 
examiner said the veteran's heart was not enlarged and was of 
regular rate and rhythm.  No murmurs were reported.  The 
veteran was assessed with post-subarachnoid hemorrhage 
syndrome and hypertension.  X-rays of the skull obtained in 
June 1944 did not show any evidence of increased intracranial 
pressure or tumor masses.  Later in June 1944 the veteran was 
diagnosed with an ill-defined condition of the central 
nervous system manifested by headaches, backaches, and 
systolic hypertension and psychoneurosis.  In August 1945 the 
veteran's blood pressure was recorded as 120/80.  The 
September 1945 separation examination revealed a blood 
pressure reading of 128/70.  

A letter from T. Wienczewski dated in December 1946 revealed 
that the veteran was diagnosed with a left systolic heart 
murmur transmitted to the left axilla.  The veteran's blood 
pressure was recorded as 152/80 in the his right arm and 
120/80 in the his left arm.  

The veteran was afforded a VA examination in March 1947.  His 
blood pressure was recorded as 150/70.  Percussion revealed 
no evidence of a cardiac enlargement.  There was a soft 
blowing grade II systolic murmur at the apex.  The examiner 
said there was no etiological history for heart disease.  He 
said the veteran's heart was of normal size.  He noted that 
the veteran's systolic pressure was borderline.  He said the 
veteran's cardiovascular findings were ill defined and 
confusing, but the examiner opined that the veteran's 
symptomatology was not related to the cardiovascular 
findings.  He diagnosed the veteran with other diseases of 
the cardiovascular system of undetermined cause and 
manifested by an apical systolic murmur and borderline 
hypertension.  

The veteran was afforded a VA examination in March 1949 at 
which time his blood pressure was recorded as 140/70.  An 
electrocardiogram (EKG) revealed no definitive evidence of 
myocardial disease.  The veteran was noted to be tachycardic 
with a functional apical systolic heart murmur.  

The veteran was afforded a VA examination in August 1989 at 
which time his blood pressure was recorded as 150/82 sitting, 
164/84 recumbent, and 148/80 standing.  The veteran was noted 
to have a grade 1/6 systolic heart murmur at the left sternal 
border.  

Associated with the claims file are private treatment reports 
from Alpena General Hospital dated from August 1989 to 
November 2004.  In June 2002 the veteran underwent a computed 
tomography (CT) scan of the head which revealed chronic 
ischemic white matter changes and was otherwise unremarkable 
for the veteran's age group without evidence of any vascular 
lesion or space occupying mass.  The veteran also underwent a 
CT scan of the head in November 2004 which revealed stable 
findings as compared to the June 2002 CT scan.  

Associated with the claims file are several letters, an 
electromyograph (EMG), and an extracranial carotid report 
from J. Gonzalez, M.D.  In October 2002, Dr. Gonzalez 
reported that the EMG revealed generalized peripheral 
neuropathy affecting both motor and sensory fibers with 
predominantly axonal features.  Dr. Gonzalez noted that 
differential diagnosis would include connective tissue 
disorders, nutritional deficiency neuropathies, toxic 
neuropathies, diabetes, and other causes.  He said a 
lumbosacral radiculopathy involving L5-S1 could not be ruled 
out.  In May 2005 Dr. Gonzalez reported that the veteran had 
mild nonspecific generalized myopathy.  He said the veteran 
had mild to moderate weakness in the proximal muscle groups.  
A November 2005 extracranial carotid report revealed blood 
pressure readings of 150/72 in the right arm and 150/72 in 
the left arm.  The veteran was noted to have mild 
atheromatous disease in the right common carotid artery and 
right carotid bulb, and mild to moderate atheromatous disease 
associated with mild stenosis in the right carotid artery and 
a moderate amount of scattered atheromatous plaque disease in 
the left common carotid artery, a moderate amount of 
atheromatous plaque disease in the left carotid bulb, a mild 
atheromatous disease associated with mild stenosis in the 
left internal carotid artery, and mild atheromatous disease 
associated with mild stenosis in the left external carotid 
artery.  Finally, in a November 2005 letter Dr. Gonzalez 
noted that the veteran had nonspecific generalized myopathy 
with increasing gait difficulties.  

The veteran was afforded a VA examination in October 2003.  
The veteran denied a history of hypertension and he said his 
blood pressure had been elevated on occasion but measurements 
on several successive days was always within the normal 
range.  He denied being on any hypertensive medications.  The 
examiner said she spoke to the veteran's private doctor, Dr. 
Christopher Gerling, who confirmed that the veteran did not 
suffer from hypertension.  The veteran's blood pressure was 
recorded as 160/90 sitting, 154/86 standing, and 152/90 
supine.  His heart was of regular rate and rhythm.  There was 
a grade 2-3/6 systolic murmur over the left sternal border 
and apex.  There was reduced sensation to monofilament touch 
in both upper and lower extremities.  The examiner assessed 
the veteran with arteriosclerotic heart disease with status-
post myocardial infarction and four-vessel coronary artery 
bypass graft, mild systolic hypertension on examination with 
no history of hypertension, and generalized mild peripheral 
neuropathy of the upper and lower extremities of unclear 
etiology.  The examiner opined that the veteran's current 
complaints and his hypertension and heart disease were not 
related to his service-connected neurosis or the subarachnoid 
hemorrhage that he sustained in service.  She said the 
veteran led a productive life for many years and there was 
never a significant inability to work because of these 
complaints.  

A VA opinion was obtained in July 2004.  The examiner 
reviewed the claims file and reported that the December 1946 
letter from Dr. Wienczewski showing blood pressure readings 
of 152/80 in the right arm and 120/60 in the left arm was too 
big of a difference for the reviewer to draw any conclusions.  
She said an electrocardiogram (EKG) obtained in March 1947 
was normal and a blood pressure reading at that time was 
recorded as 140/70.  The July 2004 examiner noted that the 
March 1947 examiner said that the veteran's complaints did 
not relate to his cardiovascular findings of borderline 
systolic blood pressure and that the veteran's heart was 
normal in size.  The examiner said that the veteran was noted 
to be tachycardic with an apical systolic murmur which was 
considered functional (not pathologic) at the March 1949 VA 
examination.  She also noted that at an August 1989 VA 
examination the veteran's blood pressure was recorded as 
150/82 and 166/84 and that the veteran had a grade 1/6 
systolic murmur over the left sternal border.  Finally, she 
reported that she had examined the veteran in October 2003 at 
which time she found that the veteran had "mild systolic 
hypertension" meaning that he had a systolic blood pressure 
elevation during that particular examination.  The examiner 
said that intermittent transient elevations of systolic blood 
pressure in otherwise healthy individuals could be due to a 
number of factors such as temporary emotional excitement, 
pain, etc.  She opined that the "hypertension" in service 
was inconsistent and likely represented transient elevation 
of systolic blood pressure.  She said the findings of a heart 
murmur were referred to as functional heart murmur meaning it 
was not caused by a disease process but rather was a normal 
function of the heart.  She concluded that the heart murmur 
did not cause the veteran's arteriosclerotic heart disease.  
She said she could not resolve the question of whether the 
veteran actually has chronic systolic hypertension, the 
resolution of which would require speculation.  

Associated with the claims file are private treatment reports 
from C. Gerling, M.D., of Family and Adult Medicine of 
Alpena, dated from November 2004 to December 2005.  In 
September 2005 the veteran's blood pressure was recorded as 
136/80.  In December 2005 the veteran's blood pressure was 
recorded as 120/80.   

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including hypertension and 
arteriosclerosis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between service-connected disabilities and the veteran's 
claimed disabilities has been demonstrated.

Hypertension

The SMRs reveal that the veteran's blood pressure was 
recorded as 125/80 in February 1942, 138/70 in June 1942, and 
160/80 and 162/82 in June 1944.  The veteran was assessed 
with post-subarachnoid hemorrhage syndrome and hypertension.  
Later in June 1944 the veteran was diagnosed with an ill-
defined condition of the central nervous system manifested by 
headaches, backaches, and (systolic) hypertension and 
psychoneurosis.  In August 1945 the veteran's blood pressure 
was recorded as 120/80.  The September 1945 separation 
examination revealed a blood pressure reading of 128/70.  

Since service, the veteran has had documented elevations in 
his systolic blood pressure.  However, none of the medical 
records includes a diagnosis of hypertension after service.  
The veteran's private physician, Dr. Gerling, informed the 
October 2003 VA examiner that the veteran did not suffer from 
hypertension and had never been treated for hypertension.  
None of the veteran's private medical records reveal 
treatment for or a diagnosis of hypertension.  The October 
2003 VA examiner diagnosed the veteran with "mild systolic 
hypertension" meaning that he had a systolic blood pressure 
elevation during that particular examination.  The examiner 
opined that the veteran's hypertension was not related to his 
service-connected neurosis or the subarachnoid hemorrhage 
that he sustained in service.  She said the veteran led a 
productive life for many years and there was never a 
significant inability to work because of these complaints.  
In the July 2004 addendum opinion the VA examiner said that 
intermittent transient elevations of systolic blood pressure 
in otherwise healthy individuals could be due to a number of 
factors such as temporary emotional excitement, pain, etc.  
She opined that the "hypertension" in service was 
inconsistent and likely represented transient elevation of 
systolic blood pressure.  She said she could not resolve the 
question of whether the veteran actually has chronic systolic 
hypertension.  The more recent readings, taken in 2005, 
support the conclusion that the elevations previously note in 
systolic pressures were transient and therefore not 
representative of essential hypertension.  As noted above, 
these readings were much lower than the 2003 reading or the 
readings in service.

In short, there is no competent evidence of hypertension 
within a year of the veteran's separation from service, and 
no competent evidence linking any current hypertension to 
service or his service-connected disabilities.  Indeed, it 
appears that the veteran does not have hypertension, but 
instead has transient elevations when examined on occasion.  
The preponderance of the evidence is therefore against the 
claim.

Arteriosclerotic Heart Disease

The SMRs reveal no evidence of a heart murmur or any heart 
disability while the veteran was in service.  The veteran's 
heart was noted to be of normal size with a regular rate and 
rhythm in June 1944.  Dr. Wienczewski diagnosed a left 
systolic murmur transmitted to the left axilla.  The 
veteran's heart was noted to be of normal size at the time of 
the March 1947 VA examination.  The examiner said the veteran 
had a soft blowing grade II systolic murmur at the apex.  At 
the March 1949 VA examination the veteran was noted to be 
tachycardic with a functional apical systolic murmur.  At the 
time of the August 1989 VA examination the veteran was 
diagnosed with a grade 1/6 systolic murmur over the left 
sternal border.  The July 2003 VA examiner assessed the 
veteran with arteriosclerotic heart disease with status-post 
myocardial infarction and four-vessel coronary artery bypass 
graft.  She opined that the veteran's heart disease was not 
in any way related to his service-connected neurosis or 
subarachnoid hemorrhage.  She noted that the veteran had a 
productive life for many years and there was never any 
significant inability to work because of arteriosclerotic 
heart disease.  In the July 2004 addendum opinion the VA 
examiner said the findings of a heart murmur referred to a 
functional heart murmur, meaning it was not caused by a 
disease process but rather was a normal function of the 
veteran's heart.  She concluded that the heart murmur did not 
cause the veteran's arteriosclerotic heart disease.

In short, there is no competent evidence of arteriosclerotic 
heart disease within a year of the veteran's separation from 
service, and no competent evidence linking any current 
arteriosclerotic heart disease to service or to any service-
connected disability, which includes a psychoneurosis, 
conjunctivitis, a perforated tympanic membrane and a dilated 
right pupil due to a subarachnoid hemorrhage.  The 
preponderance of the evidence is against the claim.

Peripheral Neuropathy of the Upper and Lower Extremities

The SMRs were negative for any evidence of peripheral 
neuropathy of the upper or lower extremities.  In October 
2002 Dr. Gonzalez reported that the EMG revealed generalized 
peripheral neuropathy affecting both motor and sensory fibers 
with predominantly axonal features.  Dr. Gonzalez noted that 
differential diagnosis would include connective tissue 
disorders, nutritional deficiency neuropathies, toxic 
neuropathies, diabetes, and other causes.  He said a 
lumbosacral radiculopathy involving L5-S1 could not be ruled 
out.  In May 2005 Dr. Gonzalez reported that the veteran had 
mild nonspecific generalized myopathy.  He said the veteran 
had mild to moderate weakness in proximal muscle groups.  At 
the time of the October 2003 VA examination the veteran was 
diagnosed with generalized mild peripheral neuropathy of the 
upper and lower extremities of unclear etiology.  The 
examiner opined that the veteran's peripheral neuropathy was 
not in any way related to his service-connected neurosis or 
the subarachnoid hemorrhage that he sustained in service.  
She noted that the veteran had a productive life for many 
years and there was never any significant inability to work 
because of peripheral neuropathy of the upper and lower 
extremities.  None of the veteran's private physicians or the 
VA examiner opined that the veteran's peripheral neuropathy 
was related to his service-connected disabilities.  
Furthermore, the veteran did not have any complaints of 
peripheral neuropathy until 2002, almost sixty years after he 
separated from service.  

In short, there is no competent evidence linking any current 
peripheral neuropathy to service or to any service-connected 
disability.  The preponderance of the evidence is against the 
claim.

The Board notes that the veteran has alleged that 
hypertension, arteriosclerotic heart disease, and peripheral 
neuropathy of the upper and lower extremities are related to 
service or to his service-connected disabilities.  While the 
veteran is capable of providing information regarding his 
current symptoms, as a layperson, he is not qualified to 
offer medical diagnosis or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension, arteriosclerotic heart 
disease, or peripheral neuropathy of the upper or lower 
extremities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in August 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The veteran was informed of the 
provisions for establishing service connection on a secondary 
basis by way of a January 2005 statement of the case.  The RO 
sent a follow-up letter to the veteran in August 2005 and 
informed him of the status of his claim and again advised him 
of the elements to satisfy in order to establish service 
connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while notice was not provided as to the 
criteria for rating the veteran's claimed disabilities or 
with respect to award of effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not 
have jurisdiction over such issues.  Consequently, a remand 
of the service connection claims is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private medical records, 
and VA outpatient treatment reports.  The veteran was 
afforded a VA examination and an addendum opinion was 
obtained.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim.  The Board 
is not aware of any outstanding evidence


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arteriosclerotic heart 
disease is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


